Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 August 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        Sir

                            on the road five miles from Chatham eleven oClock 28 August 1781
                            
                        
                        I was on my way to go and see your Excellency, when Cl Smith has given me your letter, I go back to
                                Whipenny to brake all preparations to be able to go this afternoon and ride sixteen or 20 miles, I
                            beg of your Excellency to be so good as to leave at Spring field or at Chatham a detachment to cover the Bake house that
                            is to furnish with bredd during Some days to Send some Convoys of Bredd from here to Philadelphia. I have the honor to be
                            your Excellency’s most obedient and humble Servant.
                        
                            le comte de rochambeau
                        
                    